Citation Nr: 1550638	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  04-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a left foot bipartite sesamoid bone.

2.  Entitlement to service connection for disorders of the back, bilateral knees, and bilateral hips, to include as secondary to a left foot bipartite sesamoid bone.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as agoraphobia.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above-listed benefits.  The matter has since been transferred to the RO in Los Angeles, California.

The matter was previously remanded by the Board in March 2012 for additional development, and now returns for further review.

Although the Veteran filed a claim for service connection for agoraphobia, his treatment records include diagnoses of additional psychiatric disorders, and therefore the claim has been expanded to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds that further development is warranted for the Veteran's claims.

With respect to his left foot bipartite sesamoid bone, the Veteran has not been afforded a VA examination for this disability since June 2006, and his VA records do not adequately address the manifestations and symptoms associated with this disability since that time.  Therefore, the Veteran must be afforded another VA examination to assess the current severity of his condition.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  In addition, the examiner should specifically comment on whether additional diagnoses of the foot contained in the record (cavus foot deformity, hallux valgus, and mild malalignment of the Achilles tendon) are part of, or otherwise associated with, the Veteran's service-connected bipartite sesamoid bone.

With respect to his claimed back, knee, and hip disabilities, VA records do reflect diagnoses of lumbar, hip, and knee degenerative joint disease.  See June 2011 VA Treatment Records.  There are additional diagnoses of knee tendonitis versus torn medial meniscus (September 2000 VA records) and right knee swelling (December 2008 VA records).  An examination and opinion is necessary in order to determine the exact nature of the Veteran's back, hip, and knee conditions, and whether there is a relationship between these conditions and the service-connected left foot disability as alleged by the Veteran.

Finally, with respect to the Veteran's claimed psychiatric disability, the Board notes that the Veteran's records reflect a current diagnosis of dissociative fugue, in addition to diagnoses of depressive disorder, PTSD, and delusional disorder.  See December 2012 VA Treatment Records.  Moreover, his service treatment records show he was taken to the emergency room in August 1969 for collapsing on duty.  He was admitted with a tentative diagnosis of hysterical seizure and was initially unarousable.  He later awakened suddenly and asked questions such as "Where am I?" and "What happened?"  A VA opinion should be obtained to determine the relationship, if any, between this event in service and the Veteran's current diagnosis of dissociative fugue.  

In addition to the above, the Veteran was also diagnosed with a passive-aggressive personality disorder in service.  See May 1970 Service Treatment Records.  Personality disorders are not diseases within the meaning of the applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Although service connection cannot be granted for such disorders, they can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In other words, if there is an indication that the Veteran had an acquired psychiatric disorder during service, in addition to his diagnosed personality disorder, then he may still be service-connected for that psychiatric condition.  Notably, the May 1970 evaluation in service specifically noted that there was no evidence of psychosis or organic brain disease, and that the Veteran's condition was not mental illness.  Nevertheless, the VA examiner should assess whether the Veteran has a current psychiatric disability that had its onset during service, or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from July 2014 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left foot bipartite sesamoid bone disability.  All indicated tests and studies should be completed.  The examiner should make a determination as to whether the severity Veteran's left foot bipartite sesamoid bone is a severe, moderately severe, moderate, or less than moderate disability.  The examiner should also specifically comment on whether there are additional diagnoses of the foot (including, but not limited to, cavus foot deformity, hallux valgus, and malalignment of the Achilles tendon) that are part of, or otherwise associated with, the Veteran's service-connected bipartite sesamoid bone.

The examiner must provide a thorough explanation for any opinion offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must state why this is the case.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back, bilateral knee, and bilateral hip disabilities.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests should be completed, and the examiner should take a history from the Veteran.

Following completion of the above, the examiner must address the following questions:

a)  What are the current low back, left or right knee, and left or right hip diagnoses?

b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by, or due to, the Veteran's left foot bipartite sesamoid bone disability?

c)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's left foot bipartite sesamoid bone disability?

In the above context, "aggravated by" means refers to a chronic or permanent worsening of the underlying condition, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

The examiner must provide a thorough explanation for any opinion offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must state why this is the case.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed psychiatric disabilities.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests should be completed, and the examiner should take a history from the Veteran.

Following completion of the above, the examiner must address the following questions:

a)  What are the current psychiatric diagnoses?

b)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition had its onset during military service, or is otherwise etiologically related to such service?

Although the examiner must review the claims file, his/her attention is specifically drawn to the following:

i.  	Service treatment records show he was taken to the emergency room in August 1969 for collapsing on duty.  He was admitted with a tentative diagnosis of hysterical seizure and was initially unarousable.  He later awakened suddenly and asked questions such as "Where am I?" and "What happened?"

ii.  	Service treatment records dated May 1970 show the Veteran was diagnosed with a passive-aggressive personality disorder.  The evaluating physician noted that there was no evidence of psychosis or organic brain disease, and that the Veteran's condition was not mental illness.

iii.   	Recent VA treatment records show diagnoses of dissociative fugue, depressive disorder, PTSD, and delusional disorder.

iv.  	Although the Veteran has reported experiencing traumatic events occurring in Laos and Cambodia during service, his records do not reflect that he served in these areas, or in Vietnam, and therefore such reports are not credible.

The examiner must provide a thorough explanation for any opinion offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must state why this is the case.

5.  Following completion of the above, readjudicate the Veteran's claims.  If any claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and allow him time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




